DETAILED ACTION 
Claims 1-15, submitted on May 15, 2020 and as amended herein below, and new claim 16, also below, are allowed. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows.  
The title of the application as originally filed is “NOVEL FUNCTIONALIZED N,N-DIALKYL-AMINO PHENYL ETHERS AND THEIR METHOD OF USE.”  All patentable inventions, however, necessarily must be “novel,” and such words should not be used in the title.  See MPEP 606.  The title has therefore been amended as follows.  
 FUNCTIONALIZED N,N-DIALKYLAMINO PHENYL ETHERS AND THEIR METHOD OF USE  
The following minor informalities in the claims have also been corrected.  
Claim 7 has been amended as follows:  
A method for treating or preventing a disease or conditions that involve lysosomal storage dysfunction, said method comprising administering to a subject in need thereof an effective amount of at least one compound according to claim 1.  
Claim 10 has been amended as follows:
A method of treating or preventing a fungal infection, said method comprising administering to a subject in need thereof an effective amount of at least one compound according to claim 1.  
Claim 12 has been amended as follows:
A method of treating or preventing Parkinson's disease, said method comprising administering to a subject in need thereof an effective amount of at least one compound according to claim 1.  
Claim 14 has been amended as follows:
A method of treating a synucleinopathy , said method comprising administering to a subject in need thereof an effective amount of at least one compound according to claim 1.  
New claim 16 has been added:  
The method of claim 14, wherein the synucleinopathy is dementia with Lewy bodies (DLB), pure autonomic failure (PAF), or multiple system atrophy (MSA).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628